Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 01/18/2021.  Claims 1-3, 8-10, 13-16, 19-20, 37-44 are pending and claims 4-7, 11-13, 17-18, 21-36, and 45-52 are originally cancelled. 
Response to Arguments

    Response to applicant’s argument with respect to the rejected claims 1-3, 8-10, 13-16, 19-20, and 37-44  under Claim Rejections - 35 USC § 103 is moot as the applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (MPEP 707.07(f )), both references, Berggren and Novlan reads on claimed limitations, including the latest amended claims, the reference citations are changed to reflect the latest amendment to claims, however, the ground of rejection(s) not changed, therefore, the claim rejections maintained.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claims 1-3, 8-10, 13-16, 19-20, and 37-44 re rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Berggren (BERGGREN et al., U. S. Publication No. 20190239273) in view of Novlan (Novlan et al., U. S. Publication No. 20140328329).       Regarding independent claim 1, Berggren discloses an apparatus (e.g., Fig., 1, 2, 3), a Base Station (110, apparatus), Relay (120), Remote Terminal (130)) comprising: a receiver that receives a second message from a second remote unit (e.g., Fig. 3, the Base Station receives the Bearer Request message (302, a second message) from the Relay (a second remote unit)), wherein the second message is transmitted from the second remote unit in response to the second remote unit receiving a first message from a first remote unit (e.g., the Bearer Request message (302, a second message) is in response to receiving the Relay Request message (301, a first message) from the Remote Terminal (a first remote unit)); and a transmitter that transmits a third message corresponding to the first message in response to receiving the second message (e.g., the Base Station transmit the Bearer Response message (303, a third message) corresponding to the Relay Request (301, the first message) in response to receiving the Bearer Request message (302, the second message), and/or Resume Accept message (307, third message) directly to the Remote Terminal corresponding to the Relay Request (301, the first message), wherein transmitting the third message corresponding to the first message in response to receiving the second message (e.g., the Base Station transmit the Bearer Response message (303, a third message) corresponding to the Relay Request (301, the first message) in response to receiving the Bearer Request message (302, the second message), and/or Resume Accept message (307, third message) directly to the Remote Terminal corresponding to the Relay Request (301, the first message) comprises: determining, based on the second message, whether to transmit the third message directly to the first remote unit or directly to the second remote unit (e.g., the Base Station determines to sends Bearer Response (303, the third message) to the Relay (the second remote unit) and/or Resume Accept message (307, third message) directly to the Remote Terminal (the first remote unit)).        Although, Berggren discusses the communications transmission and reception (e.g., prg. [0013], lines 1-7, transmission and reception between Remote Terminal 130 (first remote terminal), Relay 120 (second remote terminal) and the base station 110), it does not discuss specifically a receiver and a transmitter, therefore, for clarification, a secondary reference Novlan is introduced, in related art dealing with transmission and reception of messages in a wireless communications (e.g. Fig. 2, 3, 5, and 16), Novlan teaches transceivers, transmitters, and receivers (e.g. Fig. 2-3, 5, and 16, transmission and reception of messages between UE2 (first remote unit), UE1 (Relay, second remote unit, transceivers (210)), and eNB (base station) via transceivers (e.g., 310, receives/transmits)).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Novlan’s transceivers with Berggren’s Remote terminal (first remote terminal), Relay (second remote unit), and Base Station transmission (receiving/transmitting) to provide the messaging transmission in communication system with improved remote communication transmission that includes remote messaging (e.g., Novlan, prg. [0055] and [0057]).     Regarding independent claim 10, Berggren discloses a method (e.g., Fig., 1, 2, 3), a Base Station (110, apparatus), Relay (120), Remote Terminal (130)) comprising: receiving a second message from a second remote unit (e.g., Fig. 3, the Base Station receives the Bearer Request message (302, a second message) from the Relay (a second remote unit)), wherein the second message is transmitted from the second remote unit in response to the second remote unit receiving a first message from a first remote unit (e.g., the Bearer Request message (302, a second message) is in response to receiving the Relay Request message (301, a first message) from the Remote Terminal (a first remote unit)); and  transmitting a third message corresponding to the first message in response to receiving the second message (e.g., the Base Station transmit the Bearer Response message (303, a third message) corresponding to the Relay Request (301, the first message) in response to receiving the Bearer Request message (302, the second message), and/or Resume Accept message (307, third message) directly to the Remote Terminal corresponding to the Relay Request (301, the first message), wherein transmitting the third message corresponding to the first message in response to receiving (e.g., the Base Station transmit the Bearer Response message (303, a third message) corresponding to the Relay Request (301, the first message) in response to receiving the Bearer Request message (302, the second message), and/or Resume Accept message (307, third message) directly to the Remote Terminal corresponding to the Relay Request (301, the first message) comprises: determining, based on the second message, whether to transmit the third message directly to the first remote unit or directly to the second remote unit (e.g., the Base Station determines to sends Bearer Response (303, the third message) to the Relay (the second remote unit) and/or Resume Accept message (307, third message) directly to the Remote Terminal (the first remote unit)).        Although, Berggren discusses the communications transmission and reception (e.g., prg. [0013], lines 1-7, transmission and reception between Remote Terminal 130 (first remote terminal), Relay 120 (second remote terminal) and the base station 110), it does not discuss specifically a receiver and a transmitter, therefore, for clarification, a secondary reference Novlan is introduced, in related art dealing with transmission and reception of messages in a wireless communications (e.g. Fig. 2, 3, 5, and 16), Novlan teaches transceivers, transmitters, and receivers (e.g. Fig. 2-3, 5, and 16, transmission and reception of messages between UE2 (first remote unit), UE1 (Relay, second remote unit, transceivers (210)), and eNB (base station) via transceivers (e.g., 310, receives/transmits)).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Novlan’s transceivers with Berggren’s Remote terminal (first remote terminal), Relay (second remote unit), (e.g., Novlan, prg. [0055] and [0057]).     Regarding independent claim 19, Berggren discloses an apparatus (e.g., Fig., 1, 2, 3, Remote Terminal (e.g., 130), Relay (e.g.,120), Base Station (e.g., 110)) comprising: a transmitter that transmits a first message to a second remote unit (e.g., Fig. 3, remote terminal (130, apparatus) transmitting Relay Request message (301, a first message) to Relay (a second remote unit)),  wherein the second remote unit transmits a second message to a base unit (e.g., the Relay (second remote unit) transmitting Bearer Request message (302, a second message) to a Base Station (a base unit)); and a receiver that receives a third message corresponding to the first message in response to transmitting the first message (e.g., the Remote Terminal receives Resume Accept message (307, a third message) corresponding to the Relay Request message (301, first message)), wherein receiving the third message corresponding to the first message in response to transmitting the first message (e.g., the Remote Terminal receives Resume Accept message (307, third message) corresponding to the Relay Request message (301, first message)) comprises: receiving the third message directly from the base unit or directly from the second remote unit based on the first message (e.g., the Remote Terminal receiving the Resume Accept message (307, third message) directly from the Base Station (base unit)).      Although, Berggren discusses the communications transmission and reception (e.g., prg. [0013], lines 1-7, transmission and reception between Remote Terminal 130 (first remote terminal), Relay 120 (second remote terminal) and the base station 110), it does not discuss specifically a receiver and a transmitter, therefore, for clarification, a secondary reference Novlan is introduced, in related art dealing with transmission and reception of messages in a wireless communications (e.g. Fig. 2, 3, 5, and 16), Novlan teaches transceivers, transmitters, and receivers (e.g. Fig. 2-3, 5, and 16, transmission and reception of messages between UE2 (first remote unit), UE1 (Relay, second remote unit, transceivers (210)), and eNB (base station) via transceivers (e.g., 310, receives/transmits)).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Novlan’s transceivers with Berggren’s Remote terminal (first remote terminal), Relay (second remote unit), and Base Station transmission (receiving/transmitting) to provide the messaging transmission in communication system with improved remote communication transmission that includes remote messaging (e.g., Novlan, prg. [0055] and [0057]).      Regarding independent claim 37, Berggren discloses an apparatus (e.g., Fig., 1, 2, 3), a Relay (120), Remote Terminal (130), a Base Station (110, apparatus))  comprising: a receiver that receives a first message from a first remote unit (e.g., Fig. 3, the Relay (apparatus) receives Relay Request message (301, a first remote terminal) from Remote Terminal (a first remote unit)); a process that: generates measurement information (e.g., Fig. 2-3, processing units (e.g., PU, 122); and determines whether a transmission criterion is satisfied based on the first message, measurement information, or some combination thereof (e.g., prg. [0065]-[0066], processing the information based on received message (301, request) (first message) and to verify the request meets the communications principles) and a transmitter that transmits a second message to a base unit in response to the transmission criterion being satisfied (e.g., Fig. 3, after processing the received message (301, request) (first message) from the remote terminal (130) (first remote unit), the relay (120) (second remote unit) transmits message (302, second message) to the Base Station (110)); wherein the receiver receives a third message from the base unit corresponding to the first message in response to transmitting the second message (e.g., the Relay receives Bearer Response message (303, a third message) from Base Station corresponding to the Relay Request message (301, the first message) in response to transmitting the Bearer Request message (302, second message) to the Base Station), wherein receiving the third message corresponding to the first message in response to transmitting the second message (e.g., the Relay receives Bearer Response message (303, a third message) from Base Station corresponding to the Relay Request message (301, the first message) in response to transmitting the Bearer Request message (302, second message) to the Base Station) comprises: receiving the third message from the base unit based on the second message (e.g., the Relay receives Bearer Response message (303, the third message) from Base Station based on the Bearer Request message (302, second message) to the Base Station).      Although, Berggren discusses the communications transmission and reception (e.g., prg. [0013], lines 1-7, transmission and reception between Remote Terminal 130 (first remote terminal), Relay 120 (second remote terminal) and the base station 110), it does not discuss specifically a receiver and a transmitter, therefore, for clarification, a Novlan is introduced, in related art dealing with transmission and reception of messages in a wireless communications (e.g. Fig. 2, 3, 5, and 16), Novlan teaches transceivers, transmitters, and receivers (e.g. Fig. 2-3, 5, and 16, transmission and reception of messages between UE2 (first remote unit), UE1 (Relay, second remote unit, transceivers (210)), and eNB (base station) via transceivers (e.g., 310, receives/transmits)).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Novlan’s transceivers with Berggren’s Remote terminal (first remote terminal), Relay (second remote unit), and Base Station transmission (receiving/transmitting) to provide the messaging transmission in communication system with improved remote communication transmission that includes remote messaging (e.g., Novlan, prg. [0055] and [0057]).      Regarding claims 2, 3, and 20, Berggren in view of Novlan teach all the limitations in claim 1, and further, Berggren teaches wherein the transmitter transmits the third message to the second remote unit, and the second remote unit transmits the third message to the first remote unit, and wherein the receiver receives the third message from the second remote unit, and the second remote unit receives the third message from the base unit  (e.g. Fig., 1, 2, 3, the Base Station (110) transmits the message (303) (third message to the relay (120) (second remote terminal) and the relay (120) (second remote terminal) transmits it (message 304) to the remote terminal (130) (first remote terminal)). Regarding claims 8 and 9, Berggren in view of Novlan teach all the limitations in claim 1, and further, Berggren teaches further comprising a processor that determines a transmission criterion for the second remote unit, wherein the transmitter transmits the transmission criterion to the second remote unit, and wherein the transmission criterion is received by the second remote unit and used by the second remote unit to determine whether to transmit the second message to the apparatus (e.g., Fig. 3, prg. [0065])     Regarding claims 13, 14, 40, and 41, Berggren in view of Novlan teach all the limitations in claim 10, claim 37, and further, Berggren teaches wherein the second message comprises data and the third message comprises feedback corresponding to the data, and wherein the second message comprises data and the third message comprises feedback corresponding to the data (e.g., prg. [0065], lines 11-29).       Regarding claims 15 and 16, Berggren in view of Novlan teach all the limitations in claim 10, and further, Novlan teaches wherein the second message comprises a scheduling request, measurement information, or some combination thereof, and wherein the scheduling request comprises a traffic type, a traffic priority, a data size, a capacity, location information, or some combination thereof, and the measurement information comprises channel state information, power information, or some combination thereof (e.g., Fig. 5, 16, prg. [0107]).       Regarding claim 38, Berggren in view of Novlan teach all the limitations in claim 37, and further, Berggren teaches wherein the transmitter transmits a fourth message to (e.g., prg. [0004], [0051], [0066]).      Regarding claim 39, Berggren in view of Novlan teach all the limitations in claim 37, and further, Novlan teaches wherein the second message comprises data, a scheduling request, the measurement information, or some combination thereof, and the third message comprises control signaling to schedule sidelink communication, feedback corresponding to the data, the scheduling request, the measurement information, or some combination thereof (e.g., prg. [0321]).      Regarding claim42 and 43, Berggren in view of Novlan teach all the limitations in claim 41, and further, Novlan teaches wherein the measurement information comprises channel state information, measured power information, or some combination thereof, and wherein the measurement information comprises channel state information, measured power information, or some combination thereof (e.g., prg. [0201]).      Regarding claim 39, Berggren in view of Novlan teach all the limitations in claim 37, and further, Berggren teaches wherein the transmission criterion is preconfigured by the base unit to configure the second remote unit to determine whether the second remote unit transmits the second message, the measurement information, or some combination thereof to the base unit (e.g., Fig. 3, transmission message (306) to Base Station). 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
April 7, 2021